ACCEPTED
                                                                                    04-14-00050-CR
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                3/9/2015 8:42:52 AM
                                                                                      KEITH HOTTLE
                                                                                             CLERK

                          CAUSE NO. 04-14-00050-CR

__________________________________________________________________
                                                       FILED IN
                                                    4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
                   IN   THE FOURTH COURT OF APPEALS 3/9/2015 8:42:52 AM
                            SAN ANTONIO, TEXAS        KEITH E. HOTTLE
                                                            Clerk
__________________________________________________________________

                         TAYLOR RAE ROSENBUSCH,
                                 Appellant

                                       V.

                            THE STATE OF TEXAS,
                                  Appellee

__________________________________________________________________

          Appeal from the 226th District Court of Bexar County, Texas
                  Trial Court Cause Number 2011-CR-11075

__________________________________________________________________

             MOTION FOR CONSOLIDATION OF APPEALS

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Now comes Taylor Rae Rosenbusch, Appellant, and files this Motion for

Consolidation of Appeals and in support thereof would show the Court as follows:




                                       1
      1.     Appellant was charged in two separate indictments with the offenses

of Intoxication Manslaughter, alleged to have occurred on May 8, 2011. Both

indictments arose out of a single traffic accident which resulted in the death of

both occupants of a motor vehicle involved in the accident. Each indictment named

a different complaining witness. The indictments were assigned cause numbers

2011-CR-11074 and 2011-CR-11075. They were both filed in the 226th District

Court of Bexar County, Texas. The cases were tried together. The issue of

punishment was submitted to the jury. The jury assessed punishment in each case

at a prison sentence of twelve years. Thereafter, the trial court ordered that the

sentences be served consecutively. Appellant has appealed from the conviction

and sentence in each case. The appeals, including the instant case, were assigned

the following case numbers:

      a.     04-14-00688-CR: Appeal from 2011-CR-11074;

      b.     04-14-00050-CR: Appeal from 2011-CR-11075.

      2.     The Reporter’s Record for each appeal is essentially identical as the

two cases were tried together in a single trial.

      3.     The Appellant has filed her opening brief in each case. The briefs in

each case are essentially identical. They both raise identical issues and seek the

same relief for each case.


                                           2
         4.   Appellant requests that the Court consolidate the two appeals for

consideration. Consolidation will allow the Court to handle the cases in a more

efficient matter. In addition, it will allow the Court to give proper consideration to

Appellant’s complaints about the trial court’s order that the sentences in each case

run consecutively. Those issues necessarily involve both cases.

         5.   Consolidation would also allow the State to respond by filing a single

brief.

         6.   Undersigned counsel has conferred with the Attorney for the State,

Jay Brandon, and he stated that the State does not oppose the request for

consolidation of appeals.

         WHEREFORE, Appellant respectfully requests that the Court grant this

motion and order that the appeals in case numbers 04-14-00050-CR and 04-14-

00688-CR be consolidated.

                                       Respectfully submitted,

                                       John F. Carroll
                                       Attorney At Law
                                       111 West Olmos Drive
                                       San Antonio, Texas 78212
                                       210/829-7183 - Telephone
                                       210/829-0734 - Facsimile
                                       jcarrollsatx@gmail.com

                                       ATTORNEY FOR APPELLANT,
                                       TAYLOR RAE ROSENBUSCH

                                          3
                                   By: /s/ John F. Carroll
                                          John F. Carroll
                                          State Bar No. 03888100




                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above has been
delivered to the Bexar County District Attorney’s Office, Paul Elizondo Tower,
101 W. Nueva, 4th Floor, San Antonio, Texas 78205 on the 8th day of February,
2015.


                                          /s/ John F. Carroll
                                          John F. Carroll




                                      4